922 So. 2d 144 (2005)
Ex parte State of Alabama.
In re Graylon Lewis JOHNSON
v.
STATE of Alabama.
1040929.
Supreme Court of Alabama.
August 26, 2005.
Troy King, atty. gen., and Stephanie N. Morman and Yvonne A.H. Saxon, asst. attys. gen., for petitioner.
Submitted on petitioner's brief only.
*145 BOLIN, Justice.
WRIT DENIED. NO OPINION.
NABERS, C.J., and SEE, LYONS, HARWOOD, WOODALL, SMITH, and PARKER, JJ., concur.
STUART, J., concurs specially.
STUART, Justice (concurring specially).
I recognize the principle of stare decisis, and in light of this Court's holdings in Ex parte Cole, 842 So. 2d 605 (Ala.2002), Wright v. State, 902 So. 2d 738 (Ala.2004), and their progeny, stare decisis compels me to concur with the majority's decision to deny the State's petition for a writ of certiorari. I, however, adhere to my writings in Wright and Childers v. State, 899 So. 2d 1025 (Ala.2004)(plurality opinion), in which I addressed one of the legal issues presented in this petition. I continue to maintain that the evidence at trial or the factual basis provided at the guilty-plea colloquy should be considered by a trial court in determining whether one offense is included as a lesser offense in another. I further maintain that the trial court and its jurisdiction should not be limited to considering only the factual allegations of the offense charged in the indictment.